DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 06/02/2022, has been received and made of record.  In response to the most recent Office Action, dated 03/02/2022.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-10, and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 18: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a method for driving a switchable light-collimating film, wherein the switchable light-collimating film includes: a first light-transmissive electrode layer, a collimating layer having a thickness of at least 20 pm, and comprising a plurality of sealed elongated chambers, each elongated chamber being equal to or less than the thickness of the collimating layer, each elongated chamber having a width between 5 pm and 150 pm, each elongated chamber having a length between 200 pm and 5 mm, and each elongated chamber having an opening, a bistable electrophoretic fluid disposed in each elongated chamber, the bistable electrophoretic fluid comprising a non-polar solvent including polymer-functionalized pigment particles and free polymer, wherein the free polymer is selected from polylaurylmethacrylate, polyisobutylene, and copolymers of ethylene, propylene, or styrene, a sealing layer that spans the opening of each elongated chamber and seals the bistable electrophoretic fluid within the plurality of elongated chambers, and a second light-transmissive electrode layer, wherein the first and second light transmissive electrode layers are disposed on either side of the collimating layer, the method comprising applying a time varying voltage between the first and the second light-transmissive electrode layers”.

Claims 2, 4-10, 12-17, and 19-21 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622